Exhibit  10.16
 
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
No. EMCI N1
$ 350,000.00

 


10% SHORT TERM NOTE DUE 30 DAYS FROM ORIGINAL ISSUANCE DATE
 
THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 10% Convertible Notes (the “Notes”) due in 30
days (Term) from the Original Issuance Date (the “Maturity Date”), issued on
Sept 5, 2014 (the “Original Issuance Date”) in an aggregate principal amount of
Three Hundred Fifty Thousand Dollars (US $350,000).
 
FOR  VALUE  RECEIVED,  the  Company  promises  to  pay  to  Energy  Management
Capital, Inc., at the address listed below (the “Holder”) the principal sum of
Three Hundred Fifty Thousand Dollars (US $350,000), on or prior to the Maturity
Date and to pay interest to the Holder on the principal sum at a flat rate of
10% of the principal amount of the Note.  Interest shall accrue immediately and
be fully calculated commencing on the Original Issuance Date. Interest is to be
paid to the Holder on either the Maturity Date or upon termination or completion
of the Note.   A full 10% interest is due along with principle no later than 30
days from the
Original Issuance Date.  If interest and principle is not paid in full by the
30th day, a four percent
(4%) penalty is added as calculated from the base principle.
 
If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 2 hereof. This
is not a Public Offering and is being offered to accredited investors only.
 
This Note is subject to the following additional provisions:
 
Section 1.    Events of Default and Remedies.
 
I.        “Event of Default,” when used herein, means any one of the following
events (whatever the reason and whether any such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


 
 

--------------------------------------------------------------------------------

 
 
(a)      any default in the payment of the principal of or interest on this Note
as and when the same shall become due and payable either at the Maturity Date,
by acceleration, or otherwise;
 
(b)      the  Company  shall  fail  to  observe  or  perform  any  other
 covenant,
agreement or warranty contained in, or otherwise commit any breach of, this Note, and such
failure or breach shall not have been remedied within fifteen (15) Business Days
of its receipt of notice of such failure or breach;
 
(c)      the Company shall commence a voluntary case under the United States
Bankruptcy Code as now or hereafter in effect or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un- discharged or un-stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;
 
II.       Remedies       If any Event of Default occurs and continues, then the
Holder may, by notice to the Company, accelerate all of the payments due under
this Note by declaring all amounts so due under this Note, whereupon the same
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. In addition, the Holder Shall be entitled to an additional four
percent (4%) for each 30 day period after the Term for a maximum of three months
or additional 12% calculated as penalty interest. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder. No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. This shall include, but not be limited to
the right to temporary, preliminary and permanent injunctive relief without the
requirement of posting any bond or undertaking.
 
(a)        The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in
 
this Note or in aid of the exercise of any power granted in this Note, and
proceed to enforce the payment of this Note. The Company agrees to pay
reasonable costs of collection incurred by Holder and its counsel upon a default
and failure of the Company to pay the Note in a timely manner.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)        Except  as  expressly  provided  for  herein,  the  Company
 specifically (i) waives  all  rights  it  may  have  (A) to  notice  of
 nonpayment,  notice  of  default,  demand,
presentment, protest and notice of protest with respect to any
of the obligations hereunder or the shares of Common Stock and (B)
notice of acceptance hereof or of any other action taken in reliance hereon,
notice and opportunity to be heard before the exercise by the Holder of the
remedies of self-help, set-off, or other summary procedures and all other
demands and notices of any type or description except for cure periods; and (ii)
releases the Holder, its officers, directors,
agents, employees and attorneys from all claims for loss or damage caused by any
act or failure to act on the part of the Holder, its officers, attorneys,
agents, directors and employees except for gross negligence or willful
misconduct.
 
(c)       As a non-exclusive remedy, upon the occurrence of an Event of Default,
the Holder may convert the remaining principal amount of the Notes and accrued
interest thereon at  the  Conversion  Price  upon  giving  a  Notice  of
Conversion  to  the  Company.    Except  as otherwise provided herein, the
Company shall not have the right to object to the conversion and it shall
release the shares of Common Stock so elected.
 
Section 2.          Absolute  Payment
 Obligation;       Except  as  expressly  provided  herein,  no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct obligation of the Company.  This Note ranks pari passu with all
other Notes now or hereafter issued under the terms set forth
herein.  Notwithstanding the foregoing, the Company reserves the right to enter
into a variety of funding agreements at any time during the period of this Note
with terms and conditions dictated by market conditions and the capital needs of
the Company.
 
Section 3.          Loss, Theft, Mutilation or Destruction.  If this Note shall
be mutilated, lost, stolen or destroyed, the Company shall execute and deliver,
in exchange and substitution for and upon cancellation of a mutilated Note, or
in lieu of or in substitution for a lost, stolen or destroyed Note, a new Note
for the principal amount of this Note so mutilated, lost, stolen or destroyed
but only upon receipt of an affidavit of such loss, theft or destruction of such
Note, and, if requested by the Company, an agreement to indemnify the Company in
form reasonably acceptable to the Company.
 
Section 4.          Payment Dates.   Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.
 
Section 5.          Notices.   All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, electronic mail, or mailed by recognized overnight
courier prepaid, to any officer of the Company at the following addresses:


 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
National Automation Services, Inc.
 
P.O. Box 400775
 
Las Vegas, NV  89140
 
Bobchance53@yahoo.com
 
Attn:  Robert W. Chance, President & CEO
   
If to the Holder:
Energy Management Capital Inc., Attn: Sean Sego sego@emcapital.biz

 
 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.
 
Section 6.          Waiver.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.
 
Section 7.      
   Invalidity.    If  any  provision  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.
 
Section 8.          Rules of Construction. By its acceptance of this Note,
Holder acknowledges and agrees that he has been represented by counsel during
the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
Section 9.          Governing Law.  This Note shall be construed and enforced in
accordance with and governed by the internal laws of the State of Nevada,
without regard to its principles of conflicts of laws.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.        Consent to Jurisdiction; Service of Process.   The Company
and Holder, by his
 
acceptance of this Note, each irrevocably consents and agrees that any
proceeding commenced by it arising out of or relating to this Note shall be
brought only in the applicable court in the State of Nevada in any other manner
provided by applicable law.
 
Section 11.        Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably waives any and all right to trial by
jury in any proceeding arising out of or related to this Note.
 
Section 12.        Transfer; Assignment.  This Note is not transferable,
negotiable or assignable by
Holder except pursuant to the laws of descent and distribution.
 
Section 13.        Headings.  Headings are for convenience of reference only and
shall not limit or otherwise affect or be used in the construction of any of the
terms or provisions hereof.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 

 
NATIONAL AUTOMATION SERVICES, INC.
                               
 
By:
 
Name: Robert W. Chance
       
Title: President & CEO
                    Note Holder 1:  


 
 
 
By:
           
Energy Management Capital Inc.,
 

 

--------------------------------------------------------------------------------

 